Citation Nr: 1644857	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-33 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to Special Monthly Compensation (SMC) based on aid and attendance, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death, to include consideration of the provisions of 38 U.S.C.A. §  1151. 

3.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 C.F.R. §  1318.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Friend of the Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from December 1959 to December 1974. The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In August 2016, a friend of the appellant testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  The appellant was very unfortunately hospitalized at the time of the hearing and could not appear.  A transcript of the hearing has been associated with the claims file. 

The Board is well aware that claims for accrued benefits and those claims where an appellant is substituted for a deceased claimant are distinct.  See 38 U.S.C.A. §§ 5121A, 5121(a).  The evidence of record in the Virtual VA system shows that the appellant filed a Dependency Indemnity Compensation (DIC) claim in December 2010.  The record shows that the AOJ did not consider whether the appellant was eligible for substitution in the Veteran's pending claim but rather proceeded on an accrued benefits theory of entitlement.  The Board is aware of the holding of Reliford v. McDonald, 27 Vet. App. 297 (2015), but finds that since the evidence of record at the time of the Veteran's death is sufficient to grant the claim, no prejudice will flow to the appellant in adjudicating the claim as perfected. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not able to care for his daily needs due to his service-connected disabilities.

2.  The Veteran's death certificate indicates that he died from respiratory failure and hepatocellular cancer on November 17, 2010.

3.  The preponderance of the evidence indicates that the Veteran's hepatocellular cancer is secondary to his service-connected diabetes mellitus.

4.  The grant of service connection for the cause of the Veteran's death is a grant of benefits sought on appeal and renders claims for DIC under other theories moot.

CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for aid and attendance for accrued benefits purposes are met.  38 U.S.C.A. § 1141 (l); 38 C.F.R. §§ 3.350, 3.351, 3.352.

2.  The criteria for establishment of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.302, 3.303, 3.312 (2015).

3.  The claim for DIC under 38 U.S.C.A. §  1318  is rendered moot by the grant of service connection for the cause of the Veteran's death.  38 U.S.C.A. §§  1318, 7104 (West 2014); 38 C.F.R. § 3.22 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection for Accrued Benefits

The appellant has alleged that he is entitled to accrued benefits.  Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, accrue to a surviving spouse.  38 C.F.R. § 3.1000 (a).  Application for accrued benefits must be filed within 1 year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000 (c).  In order to establish entitlement to accrued benefits, the VA claimant who died must have had a claim pending at the time of death or be entitled to benefits under an existing disability evaluation or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Pursuant to section 5121, a claim for accrued benefits is separate and distinct from the deceased claimant's underlying claim.  See Hyatt v. Shinseki, 566 F.3d 1364, 1367 (Fed. Cir. 2009) ("[A]lthough an accrued-benefits claim brought by a surviving spouse under [section 5121] is 'derivative of the veteran's claim for service connection,' it is nevertheless a separate claim based on a separate statutory entitlement to benefits."  (quoting Zevalkink, 102 F.3d at 1241)); Jackson v. Shinseki, 26 Vet. App. 460, 464 (2014).  Significantly, under section 5121, a determination of whether accrued benefits should be awarded "must be determined based on evidence that was either physically or constructively in the [deceased claimant's] file at the time of his death."  Ralston v. West, 13 Vet. App. 108, 113   (1999); see Jackson, 26 Vet. App. at 465.  The statutory provisions of section 5121A, on the other hand, provide those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim.  See 38 U.S.C. § 5121A (a)(1) (providing that, if a claimant dies while his claim is pending, an eligible person may "file a request to be substituted as the claimant for the purposes of processing the claim to completion").  Significantly, "under section 5121A, a decision as to entitlement to accrued benefits is not restricted to consideration of the evidence contained in the claims file at the time of the deceased VA claimant's death."  Todd v. McDonald, 27 Vet. App. 79, 89 n. 5 (2014). 

Under 38 U.S.C.A. § 1114 (l), SMC (as opposed to special monthly pension, which would be based on all disabilities rather than only those which are service connected) is payable if, as the result of service-connected disabilities, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot, has blindness in both eyes with visual acuity of 5/200 or less, is permanently bedridden, or is so helpless as to be in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  

The need for aid and attendance equates to being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350 (b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran was permanently bedridden or so helpless as to have required regular aid and attendance, during the pendency of his original appeal, as determined under criteria enumerated under 38 C.F.R. § 3.352 (a).  Pursuant to 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran was in need of regular aid and attendance of another person: 

(1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran was so helpless as to need regular aid and attendance, not that there was a constant need.  38 C.F.R. § 3.352 (a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the Veteran had voluntarily taken to bed or that a physician had prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a). 

As suggested above, it is to the appellant's advantage for the Board to not cure the procedural defect present in this case, but rather proceed to adjudicate the appellant's claim on an accrued benefits theory of entitlement without consideration of evidence developed after the Veteran's death. 

The Veteran submitted a claim for SMC based on aid and attendance in an informal claim received at the RO on July 16, 2010.

The evidence of record at the time of the Veteran's death, in November 2010, consisted of VA treatment records indicating that the Veteran was admitted on July 8, 2010, in a VA paid placement, to a nursing home.  The Veteran required extensive assistance with his activities of daily living.

A November 1, 2010 examination for housebound status or permanent need for regular aid and attendance indicates that he could feed himself only with assistance, could not prepare his own meals, needed help with bathing due to his shortness of breath and morbid obesity, required nursing home care, required medication management for his heart function, pain and shortness of breath, and was bedbound as he was unable to bear weight.  His overall movement was restricted due to his shortness of breath. 

At the time of his death, the Veteran was service-connected for diabetes mellitus, Posttraumatic Stress Disorder, an enlarged heart, lower and upper extremity neuropathy bilaterally and hypertension.  The Veteran was in receipt of a 100 percent disability rating, schedularly, from August 20, 2003.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record indicates that the Veteran required aid and attendance prior to his death due to his service-connected disabilities.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cause of Death

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).
At the time of his death, the Veteran was service-connected for diabetes mellitus, Posttraumatic Stress Disorder, an enlarged heart, lower and upper extremity neuropathy bilaterally and hypertension.  The Veteran was in receipt of a 100 percent disability rating, schedular, from August 20, 2003.

The Veteran's death certificate indicates that he died in November 2010 due to respiratory failure and hepatocellular cancer with another significant contributor to death being atrial fibrillation.

There are several medical opinions associated with the record.  

An December 2014 VA opinion indicates that the Veteran died of respiratory failure due to his liver cancer metastases in the lungs; the liver cancer was not due to diabetes; and the atrial fibrillation noted on the death certificate was likely not a predominant contributing factor to death.

In September 2015, the same physician provided an additional opinion.  However, this opinion is only relevant to the claim based on 38 U.S.C.A. §  1151 concerning the impact of various medications on the Veteran's health.

The same VA examiner offered an addendum to the December 2014 opinion in October 2015.  The examiner provided additional rationale as to why the atrial fibrillation did not contribute to the Veteran's cause of death.

The appellant submitted a private medical opinion in September 2016.  The physician observed that the Veteran served from December 1959 to December 1974 and other pertinent facts of record.  The physician indicated that it is more likely than not that the Veteran's hepatocellular cancer was secondary to his service-connected diabetes mellitus.  The physician noted various studies which provide a positive association between diabetes mellitus and hepatocellular cancer due to metabolic abnormalities contributing to nonalcoholic fatty liver disease.  The physician went on to indicate that hepatocellular cancer is a late subsequent consequence of cirrhosis caused by nonalcoholic fatty liver disease.  He also indicated that, based on 14 studies, pre-existing diabetes mellitus was associated with an 87 percent risk increase for the incidence of hepatocellular cancer.

As the relationship between the Veteran's diabetes mellitus and hepatocellular cancer is supported by the record, and in fact there is no medical opinion contradicting the private medical opinion, the Board finds that service connection for the cause of the Veteran's death is warranted.

The Board observes that the appellant has indicated other theories of entitlement, to include consideration of the Veteran's service at Camp Lejeune as well as utilizing the provisions of 38 U.S.C.A. §  1151 with regards to the medications the Veteran was prescribed.  However, as the Board is granted the entitlement on the basis as described above, other theories for cause of death benefits will not be considered herein.

DIC Benefits under 38 U.S.C.A. §  1318

DIC benefits are payable under certain circumstances if the service member was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time. DIC benefits granted to a surviving spouse under 38 U.S.C.A. §  1318  would be paid "in the same manner as if the veteran's death were service connected."  38 U.S.C.A. §  1318 (a).  The Board's grant of service connection for the cause of the Veteran's death recognizes that the death of the service member was the proximate result of a disease or injury incurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held that only if an appellant's claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310  is denied does VA have to also consider an appellant's DIC claim under 38 U.S.C. §  1318. Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C.A. §  1318  is moot, requiring dismissal of this aspect of the appellant's appeal.


ORDER

Entitlement to SMC based on aid and attendance, for accrued benefits purposes, is granted.

DIC based on service connection for the cause of the Veteran's death is granted.

The appeal for DIC benefits under 38 U.S.C.A. §  1318  is dismissed.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


